UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER 000-53557 CUSIP NUMBER 18450P 200 (Check one):¨ Form 10-K¨ Form 20-F¨ Form 11-K x Form 10-Q¨ Form 10-D¨ Form N-SAR ¨ Form N-CSR For Period Ended: March 31, 2016 ¨ Transition Report on Form 10-K ¨ Transition Report on Form 20-F ¨ Transition Report on Form 11-K ¨ Transition Report on Form 10-Q ¨ Transition Report on Form N-SAR For Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I – REGISTRANT INFORMATION Clean Coal Technologies, Inc. Full Name of Registrant Former Name if Applicable 295 Madison Avenue, 12th Floor Address of Principal Executive Office (Street and Number) New York, New York 10017 City, State and Zip Code PART II – RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) x (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and ¨ (c) The accountant’s statement or other exhibit required by Rule12b-25(c) has been attached if applicable. PART III – NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. Clean Coal Technologies, Inc. (the “Company”) has determined that it is unable to file its Annual Report on Form 10-Q for the period ended March 31, 2016 (the “2016 Form 10-Q”) by May 16, 2016 without undue hardship or expense, because the Company needs additional time to complete certain disclosures and analyses to be included in the 2016 Form 10-Q.The Company intends to file the 2016 Form 10-Q on or prior to the fifth calendar day extension permitted by the rules of the U.S. Securities and Exchange Commission. PART IV — OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification Aiden Neary 727-4847 (Name) (Area Code) (Telephone Number) (2)Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 orSection 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter periodthat the registrant was required to file such report(s) been filed?If answer is no, identify report(s). Yes ¨ No x The Company has not yet filed its 2015 Form 10-K with the SEC. (3)Is it anticipated that any significant change in results of operations from the corresponding period for the lastfiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes ¨ No x If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate,state the reasons why a reasonable estimate of the results cannot be made. CLEAN COAL TECHNOLOGIES, INC. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 18, 2016 By: /s/ Aiden Neary Aiden Neary Chief Financial Officer
